EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes/or additions be unacceptable to applicant an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Tracy Heims on 05/19/2022.

	The application has been amended as follows:
	In the Claims filed on 05/09/2022:
In Claim 1, line 5, the phrase “a pair of mating adjustment plates where;” has been replaced with the phrase --- a pair of mating adjustment plates; wherein ---
In Claim 4, line 2, the phrase “claim 3, where” has been replaced with the phrase --- claim 3, wherein ---
In Claim 7, line 2, the phrase “claim 3, where” has been replaced with the phrase --- claim 3, wherein ---
In Claim 10, line 2, the phrase “an angled main frame;” has been replaced with the phrase --- an angled main frame; a frontal-torso support assembly; ---
In Claim 10, lines 6-8, the phrase “a pair of mating adjustment plates; where said handlebar assembly is horizontally adjustable on a first leg of said L-shaped head set;” has been replaced with the phrase --- a pair of mating adjustment plates; wherein said frontal-torso support assembly and said handlebar assembly are secured in place by, and adjustable between said pair of said mating adjustment plates; wherein said handlebar assembly is horizontally adjustable on a first leg of said L-shaped head set;---
In Claim 12, Line 3, the phrase “a pair of mating securement plates” has been replaced with the phrase --- a pair of mating adjustment plates---
In Claim 12, lines 5-6, the phrase “handlebar assembly; where” has been replaced with the phrase --- handlebar assembly; wherein ---
In Claim 12, Line 12, the phrase “; and where” has been replaced with the phrase ---; wherein---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise apparatus comprising: a stationary frame; a handlebar assembly; a frontal-torso support assembly; a pair of mating adjustment plates; wherein said frontal-torso support assembly and said handlebar assembly are secured in place by, and adjustable between said pair of said mating adjustment plates; a resistance assembly; and a rotatable crankset, having a pair of crankarms with pedals mounted thereon, that is positioned rearward of said handlebar assembly, said pair of mating adjustment plates, and said frontal-torso support assembly.

Claims 3-9 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 10, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a stationary exercise apparatus comprising: an angled main frame; a handlebar assembly having: a handlebar member; an L-shaped headset tube; a pair of mating adjustment plates; wherein said frontal-torso support assembly and said handlebar assembly are secured in place by, and adjustable between said pair of said mating adjustment plates; where said handlebar assembly is horizontally adjustable on a first leg of said L-shaped head set; a second leg of said L-shaped headset tube is secureable between said mating adjustment plates so that said headset tube is vertically adjustable along said second leg of said L-shaped headset tube; a rotatable pedal assembly at a second end of said angled main frame, comprising: a rotatable crankset; a pair of crankarms; and a pair of pedals mounted on said crankarms; a resistance assembly connectable to said rotatable crankset; and said crankset is positioned rearward of said handlebar assembly.
Claim 11 depend either directly or indirectly from claim 10 and are allowable for all the reasons claim 10 is allowable.

Regarding independent claim 12, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a stationary exercise apparatus comprising: an angled main frame; a pair of mating securement plates; a handlebar assembly; a frontal-torso support assembly positioned behind said handlebar assembly; where said handlebar assembly and said frontal-torso support assembly are both secured in place by, and adjustable between said pair of said mating adjustment plates; Page 4 of 11SN: 16/833,489 Atty. Doc. #: 20.19.01.USPa rotatable crankset positioned behind said frontal-torso support assembly; a pair of crankarms having pedals mounted thereon connected to opposite sides of said crankset; a rotatable wheel connectable to said rotatable crankset; wherein said crankset is positioned rearward of said handlebar assembly and said frontal-torso support assembly.
Claim 13-15 and 17-18 depend either directly or indirectly from claim 12 and are allowable for all the reasons claim 12 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784